Citation Nr: 1230584	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1970.  He died on November [redacted], 2007.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In March 2011 and June 2012, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2007, at the age of 54; the immediate cause of death as shown on the death certificate was cardiac arrest, due to or as a consequence of gastrointestinal bleeding.  An autopsy was performed.

2.  At the time of his death, the Veteran was service-connected for bilateral hearing loss, tinnitus, and recurrent major depression with generalized anxiety disorder.

3.  The evidence of record does not establish that cardiac arrest and/or gastrointestinal bleeding are related to the Veteran's military service.

4.  No disease or injury of service origin contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.309(e), 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

Here, the appellant was sent a letter in June 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the appellant's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

In compliance with the Board's March 2011 remand, VA attempted to obtain treatment records from North Shore University Hospital.  When VA's efforts proved unsuccessful, the appellant was notified in a letter dated March 2012 and asked to obtain and submit those records herself.  To date, no additional records have been received.  VA provided a medical opinion in April 2011.  This examiner reviewed the objective evidence of record and the documented subjective complaints before  offering an opinion as to the nature and etiology of the Veteran's death, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Additionally, in compliance with the Board's June 2012 remand, VA resent the Supplemental Statement of the Case (SSOC) to the appellant's updated address.  In August 2012, the appellant responded with a request for expedited processing that state she had received and reviewed her SSOC.  Thus, VA has complied with the March 2011 and June 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

According to his death certificate, the Veteran died on November [redacted], 2007, of cardiac arrest due to or as a result of gastrointestinal bleeding.  An autopsy was performed.

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of his death, the Veteran was service-connected for bilateral hearing loss, tinnitus, and recurrent major depression with generalized anxiety disorder.  None of these disabilities were listed on the death certificate as contributing to his expiration.  Similarly, the Veteran was not service-connected for cardiac arrest or gastrointestinal bleeding at the time of his death, which are the conditions indicated on his death certificate.

As the Veteran was not service connected for the cardiac arrest or gastrointestinal bleeding at the time of his death, the Board must first address whether he was entitled to service connection for such disabilities.

Direct service connection requires (1) competent and credible evidence of a disability; (2) competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this regard, the Veteran's death certificate provides sufficient evidence of cardiac arrest and gastrointestinal bleeding.  However, neither condition is shown in the Veteran's service treatment records, nor has the appellant identified any in-service injury to which cardiac arrest or gastrointestinal bleeding could be causally linked.  Moreover, the appellant does not allege, nor does the record suggest, that the Veteran had continuous symptoms of either condition dated back to his separation from service.  See 38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Indeed, the Veteran's death certificate indicates that both conditions began within hours of his death.  Thus, direct service connection is not warranted.

In this case, the appellant has argued that the Veteran's fatal gastrointestinal bleeding was related to his service-connected major depression.  Secondary service connection may be established if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  Again, the record establishes a diagnosis of gastrointestinal bleeding.  Likewise, the Veteran is service connected for major depression.  Thus, the remaining concern is whether a medical nexus exists between the two.

To this end, the appellant has submitted a January 2008 letter from Dr. MH., stating, "From a medical/vascular standpoint, [the Veteran's] demise was due to a stress ulcer which may have been a predisposing condition due to stress."  In a September 2008 letter, this physician further stated that the Veteran had "a history of anxiety and depression which could result in a stress situation which postoperatively caused the GI ulcers and could cause the life-threatening bleeding which led to his death."  

In considering the above, the Board notes that medical opinions expressed in speculative language ["could have caused", etc.] do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, while suggesting a possible link between the Veteran's service connected major depression and his fatal gastrointestinal bleeding, these letters do not constitute a positive medical nexus opinion. 

In an April 2011 medical opinion, based on a review of the claims file, a VA physician opined that the Veteran's service connected psychiatric disabilities did not contribute to the development of GI ulcers and bleeding that resulted in the Veteran's death.  This physician further stated sound medical and scientific data did not support a causal relationship between the two.  She also explained that the term "stress ulcer" did not mean an ulcer caused by stress, but rather refers to an ulcer that develops in patients who are hospitalized for acute and life threatening conditions after major surgical procedures and are usually in an intensive care unit (ICU).  This opinion is adequate for VA purposes.

The appellant believes that the Veteran's gastrointestinal bleeding was caused by his service connected major depression.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the appellant is not competent to address etiology in the present case.

Thus, the preponderance of the evidence weighs against a finding that the Veteran's service connected major depression is causally linked to his fatal gastrointestinal bleeding.  As the Board has found that neither the Veteran's cardiac arrest nor his gastrointestinal bleeding are service connected, and the Veteran's service connected major depression, tinnitus, and bilateral hearing loss have not been implicated in his death, service connection for cause of death is not warranted.

For the reasons provided above, the preponderance of evidence is against the appellant's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for cause of death is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


